DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's amendment filed 03/08/2022.
Claims 1-12 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelland et al (US-2017/0262252, hereafter, Pelland).
Regarding claim 1, Pelland discloses an audio system (see Figs. 1, 2, 2A, and 2B) comprising: 
at least one sound generation device (230) comprising at least an acoustic transducer (246) and an electronic integrated circuit (controller 232); a communication bus (250, 239) connected to the at least one sound generation device (230) and configured to communicate a digital signal comprised of one or more audio streams (212) and control signals (see ¶ [0063], [0064]); and a power bus connected to the at least one sound generation device (power source 236 and ¶ [0068]); wherein the acoustic transducer (146, 147, 246) includes at least one of the following groups: a membrane and an acoustic modulator; or a membrane, acoustic resonator, and acoustic coupler (see ¶ [0053], [0054]), and wherein the electronic integrated circuit (232) is configured to receive the digital signal and generate an analog electric signal to operate the acoustic transducer to generate an audio signal in accordance with the control signal (see ¶ [0070], [0071]).  
Regarding claims 2-3, see Bluetooth module in ¶ [0067] for wireless signal transmission and reception for the audio system.  

Regarding claim 4, Pelland discloses an audio system (see Figs. 1, 2, 2A and 2B) comprising: 
at least an acoustic transducer (146, 147, 246), wherein the acoustic transducer includes at least one of the following groups: a membrane and an acoustic modulator; or a membrane, acoustic resonator, and acoustic coupler (see ¶ [0053], [0054]); 
at least one microphone receiving an acoustic signal (see ¶ [0119]); 
at least one electronic integrated circuit (232) connected to the acoustic transducer (146, 147, 246) and microphone (see ¶ [0119]); 
a digital signal comprised of one or more audio streams and control signals (see ¶ [0063], [0064]);
a communication bus (250, 239) connected to the at least one electronic integrated circuit (232) and communicating a digital signal comprised of one or more audio streams and control signals (see ¶ [0063], [0064]); and a power bus connected to the at least one sound generation device (power source 236 and ¶ [0068]); 
wherein the electronic integrated circuit (232) is configured to receive the digital signal and generate an analog electric signal to operate the acoustic transducer to generate an audio signal in accordance with the control signal (¶ [0063], [0064]) and in relation to an acoustic signal received from a microphone (see ¶ [0119]).  
Regarding claims 5 and 7, see Bluetooth module in ¶ [0067] for wireless signal transmission and reception for the audio system.  
Regarding claim 11, Pelland discloses the audio system generate an audio signal to at least an earphone or headset or headphone (see ¶ [0056]).
Regarding claim 12, Pelland discloses the audio system is configured to generate an audio signal in a portable speaker, speaker box (see Figs. 8-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelland in view of Sander et al (US-2012/0250913, hereafter, Sander).
Regarding claim 6, Pelland discloses the audio system as discussed in claim 4 above.  However, Pelland does not disclose the acoustic signal from the microphone is used for background noise cancellation.
Sander discloses an electronic device having a microphone for detecting audio signal used for background noise cancellation (see Fig. 3 and ¶ [0053], [0061]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio system of Pelland with a microphone for  detecting audio signal used for background noise cancellation, as taught by Sander, in order to provide background noise cancellation processing for the audio system to improve audio sound reproduction.
Regarding claim 8, see ¶ [0076], [0077] of Sander.
Regarding claim 9, see ¶ [0022] of Sander.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelland in view of Li (EP 3133474).
Regarding claim 10, Pelland discloses the audio system as discussed in claim 4 above.  However, Pelland does not disclose the acoustic signal from the microphone is used for at least one of: measuring location using acoustic echo location; gesture recognition; face recognition; fingerprint recognition; or measuring distance.
Li in ¶ [0017], [0018] discloses a mobile device including acoustic signal received from a microphone that is used for at least for gesture recognition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio system of Pelland with a microphone for detecting audio signal used for gesture recognition, as taught by Li, in order to provide an improved audio system that is also capable of providing user gestures controls for conveniently controlling the operations of the audio system.


Response to Arguments
Applicant’s arguments, see Remarks, filed 03/08/2022, with respect to the rejection(s) of claim(s) 1-12 under Barmoav have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pelland, Sander, and Li.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 06/12/2022